         CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 1 of 55




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

 AARYANA MALCOLM, et al.,

 Petitioners,

 v.                                               Case No. 20-CV-02503 (MJD-LIB)

 M. STARR, et al.,

 Respondents.

                      DECLARATION OF DR. LINDA LINDNER

I, Dr. Linda Lindner, do hereby declare and state as follows:

1.     I am currently employed by the Federal Bureau of Prisons (BOP) of the United

       States Department of Justice, as a medical officer at the Federal Correctional

       Institution in Waseca, Minnesota (FCI Waseca). I began working for the BOP as a

       medical officer in May of 2020. I am a Doctor of Medicine and have completed

       my residency in internal medicine. I have almost twenty years’ experience in

       office and hospital based medicine as well approximately four years of emergency

       department experience.

2.     As a medical officer at FCI Waseca, I am responsible for the delivery of health

       care to the inmate population. My primary responsibility is conducting Chronic

       Care Clinics, which are regular clinics to manage chronic medical conditions, such

       as diabetes, high blood pressure, or high cholesterol. I work in conjunction with

       mid-level providers, either Physicians Assistants (PA) or Nurse Practitioners (NP),

       who evaluate inmates in response to sick call requests. Additionally, I am the on-


                                             1
      CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 2 of 55




     call physician every other week. I report to the Health Services Administrator on

     the executive side and to the Acting Clinical Director on the clinical side.

3.   For the past seven months, I have served as the medical officer at FCI Waseca

     during the ongoing COVID-19 pandemic. Ensuring quality and timely patient

     care has been and continues to be the top priority for me and for the other

     members of the medical staff at FCI Waseca. Like many community medical

     resources dealing with COVID-19 outbreaks, FCI Waseca’s resources have been

     strained during the September 2020 COVID-19 outbreak, but our medical team

     endeavored to provide essential care to all inmates as expediently as possible

     despite the unprecedented and challenging circumstances.

4.   I understand that fourteen inmates have filed an action in Federal District Court. I

     have reviewed the medical records of the inmates identified in this action. I make

     the following declaration based on my review of the inmate’s medical records, my

     training and education, and my personal knowledge and experience. I have

     attached true and correct copies of the inmates’ relevant medical records as stated

     below. In many circumstances, another provider met with the inmate, but I

     reviewed and co-signed the clinical encounter note.

I.   TREATMENT OF COVID-19 AT FCI WASECA

5.   For mild courses of COVID-19 illness, treatment for FCI Waseca primarily

     consisted of supportive therapies for the symptoms, such as over-the-counter

     (OTC) medication to reduce fevers, address body aches, and sooth sore throats.



                                           2
       CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 3 of 55




6.    If the COVID-19 illness exacerbated pre-existing conditions, such as asthma, then

      treatment was provided as clinically indicated to treat those exacerbations.

7.    FCI Waseca’s medical services are the equivalent of a primary care office in the

      community. If at any point, the inmate decompensated to a point where FCI

      Waseca did not have the ability to care for her at the facility, she was emergently

      transferred to the community hospital for further treatment.

8.    As part of my official duties, I am responsible for working with a multi-

      disciplinary team of health care professionals who are responsible for the medical,

      dental, and health services of FCI Waseca. As part of a team, I help oversee the

      provision of the best possible patient care to the inmate population. I have seen

      first-hand the tireless efforts of myself and fellow staff at FCI Waseca that have

      gone into responding to the COVID-19 pandemic and continuing to provide the

      best care possible.

9.    As is the case in the world at large, the COVID-19 pandemic has presented unique,

      fast-moving, and evolving challenges at FCI Waseca. Our medical staff has worked

      very hard to address those challenges in accordance with BOP policy and directives,

      as well as the ever-changing pandemic environment within and outside the prison.

II.   THE PETITIONERS

      A.     Kristina Kay Bohnenkamp, Register No. 11804-029

10.   I have reviewed and am familiar with the medical records of inmate Kristina Kay

      Bohnenkamp, Register No. 11804-029, attached hereto as Exhibit 1 (January 1,

      2020, through December 10, 2020).

                                            3
      CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 4 of 55




                                                                .




11.




12.




13.




                                    4
      CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 5 of 55




14.



                       .

15.




16.




17.




18.



19.




                                    5
      CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 6 of 55




20.




21.




22.

23.




24.




25.



                                    6
       CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 7 of 55




      B.    Shelle Marie Brooks, Register No. 04027-029

26.   I have reviewed and am familiar with the medical records of inmate Shelle Marie

      Brooks, Register No. 04027-029, attached hereto as Exhibit 2 (January 1, 2020,

      through December 10, 2020).




27.



28.




29.




30.




                                          7
      CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 8 of 55




31.




32.



33.




34.

35.




                                    8
       CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 9 of 55




36.




      C.    Carrie Anne Casarez, Register No. 17944-041

37.   I have reviewed and am familiar with the medical records of inmate Carrie Anne

      Casarez, Register No. 17944-041, attached hereto as Exhibit 3 (January 1, 2020,

      through December 10, 2020).



38.




39.




                                          9
      CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 10 of 55




40.



41.




42.




43.




44.




                                    10
       CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 11 of 55




45.




      D.    Noelle DuBray, Register No. 13137-073

46.   I have reviewed and am familiar with the medical records of inmate Noelle

      DuBray, Register No. 13137-073, attached hereto as Exhibit 4 (January 1, 2020,

      through December 10, 2020).




47.




48.




                                         11
      CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 12 of 55




49.




50.




51.




52.




53.




54.




                                    12
      CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 13 of 55




55.




56.

57.




      E.   Pauline Irene Hemicker, Register No. 16158-091

                                     13
       CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 14 of 55




58.   I have reviewed and am familiar with the medical records of inmate Pauline Irene

      Hemicker, Register No. 16158-091, attached hereto as Exhibit 5 (January 1, 2020,

      through December 10, 2020).



59.




60.




61.




62.




                                          14
      CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 15 of 55




63.




64.




65.




66.




67.




                                    15
      CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 16 of 55




68.




69.




70.




71.




                                    16
       CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 17 of 55




72.

73.




74.




      F.    Kimberly Fay Inabnit, Register No. 17393-028

75.   I have reviewed and am familiar with the medical records of inmate Kimberly Fay

      Inabnit, Register No. 173939-0028, attached hereto as Exhibit 6 (January 1, 2020,

      to December 10, 2020).



76.



                                          17
      CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 18 of 55




77.




78.




79.




                                    18
      CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 19 of 55




80.




81.




82.




83.




                                    19
      CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 20 of 55




84.




85.




86.




87.




88.




                                    20
      CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 21 of 55




89.




90.




91.




92.




93.




94.




                                    21
       CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 22 of 55




95.




96.




97.




98.




99.



100.




                                     22
        CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 23 of 55




101.



102.




103.

       G.    Cassandra Kasowski, Register No. 08857-059

104.   I have reviewed and am familiar with the medical records of inmate Cassandra

       Kasowski, Register No. 08857-059, attached hereto as Exhibit 7 (January 1, 2020,

       through December 10, 2020.




105.




                                          23
       CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 24 of 55




106.




107.




108.




109.




110.




                                     24
       CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 25 of 55




111.




112.




113.




114.

115.




                                     25
       CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 26 of 55




116.




117.



118.




119.




120.




                                     26
        CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 27 of 55




121.




122.




       H.    Aaryana Leigh Malcolm, Register No. 09352-085

123.   I have reviewed and am familiar with the medical records of inmate Aaryana

       Leigh Malcolm, Register No. 09352-085, attached hereto as Exhibit 8 (January 1,

       2020, through December 10, 2020).




124.




                                           27
       CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 28 of 55




125.




126.




127.




128.



129.




                                     28
       CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 29 of 55




130.




131.




132.



                                     29
       CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 30 of 55




133.




134.




135.




                                     30
       CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 31 of 55




136.




137.




138.




                                     31
       CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 32 of 55




139.




140.




141.




142.




                                     32
       CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 33 of 55




143.




144.




145.



146.




147.




                                     33
       CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 34 of 55




148.




149.




150.




151.




                                     34
       CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 35 of 55




152.




153.




154.




155.




156.



                                     35
       CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 36 of 55




157.




158.




159.




                                     36
        CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 37 of 55




       I.    Kristen Martin, Register No. 45754-013

160.   I have reviewed and am familiar with the medical records of inmate Kristen

       Martin, Register No. 45754-013, attached hereto as Exhibit 9 (January 1, 2020,

       through December 10, 2020).



161.




162.




163.




                                           37
        CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 38 of 55




164.




165.




166.



       J.    Kelly Sorenson Rafai, Register No. 21638-041

167.   I have reviewed and am familiar with the medical records of inmate Kelly

       Sorenson Rafai, Register No. 21638-041 (January 1, 2020, through December 10,

       2020), attached hereto as Exhibit 10.



168.




               .




                                               38
       CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 39 of 55




169.




170.




171.



172.




173.



174.




175.




                                     39
       CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 40 of 55




176.




177.




178.




179.



180.




181.




182.



                                     40
       CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 41 of 55




183.




184.




185.




186.

187.




                                     41
        CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 42 of 55




188.




189.



190.




       K.     Joy Ramos, Register No. 30063-047

191.   I have reviewed and am familiar with the medical records of inmate Joy Ramos,

       Register No. 30063-047 (January 1, 2020, through December 10, 2020), attached

       hereto as Exhibit 11.



192.




193.



                                          42
       CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 43 of 55




194.




195.



196.



197.




198.




                                     43
       CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 44 of 55




199.




200.




201.




202.




203.




204.




                                     44
       CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 45 of 55




205.




206.




207.




208.




209.




210.




                                     45
        CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 46 of 55




211.




212.




213.




214.

       L.    Katherine Rene Reed, Register No. 31369-045

215.   I have reviewed and am familiar with the medical records of inmate Katherine

       Rene Reed, Register No. 31369-045 (January 1, 2020, through December 10,

       2020), attached hereto as Exhibit 12.



                                               46
        CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 47 of 55




216.




217.




218.




219.

       M.    Chasstady Rose Walker, Register No. 30733-047

220.   I have reviewed and am familiar with the medical records of inmate Chasstady

       Rose Walker, Register No. 30733-047 (January 1, 2020, through December 10,

       2020), attached hereto as Exhibit 13.



221.



                                               47
        CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 48 of 55




222.



223.




224.




225.

       N.    Lavell Williams, Register No. 08665-030

226.   I have reviewed and am familiar with the medical records of inmate Lavell

       Williams, Register No. 08665-030, attached hereto as Exhibit 14.

                                           48
       CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 49 of 55




227.




228.




229.




230.




                                     49
       CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 50 of 55




231.




232.




233.




234.




                                     50
       CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 51 of 55




235.




236.




237.




238.




239.




                                     51
       CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 52 of 55




240.




241.




242.




243.



                                     52
       CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 53 of 55




244.




245.




                                     53
       CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 54 of 55




246.




247.




                                     54
CASE 0:20-cv-02503-MJD-LIB Doc. 36 Filed 12/28/20 Page 55 of 55
